DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed June 8, 2022. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Armon Shahdadi, (Reg. No. 70728) on August 4, 2022.

3.	Claims 1-20 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Losada et al is cited for teaching Local rollback for resilient MPI applications with application-level checkpointing and message logging. Ranjan et al is cited for teaching prioritizing migration of data associated with a stateful application based on data access patterns. JIANG et al is cited for teaching IaaS Cloud Environment Resource Operation And Rollback Method And System.
. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. 	(Currently Amended) A method for improved application rollback on a user device, comprising:
storing, by a portal application executing on the user device, state information for each of a plurality of applications managed by a management server, wherein the portal application provides a graphical user interface (GUI) with icons associated with the plurality of applications, and provides access to the plurality of applications based on user input selecting an icon associated with one of the plurality of applications, and wherein the state information for each of the plurality of applications includes a health status report hash;
sending the state information from the portal application to the management server;
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications;
removing a first instance of the target application from the user device;
installing a second instance of the target application on the user device as specified by the rollback command; and
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.
3. 	(Currently Amended) The method of claim 2, wherein the health status report comprises at least one of: an indication that a first application of the plurality of applications is syncing properly, an indication of network connectivity of the first application, a crash report for the first application, error logging, and an indication of whether the first application can receive notifications. 
6. 	(Currently Amended) The method of claim 5, wherein the portal application migrates by: 
saving the state information to a storage location of the user device, wherein the state information includes state information for the portal application;
creating a secure work profile on the user device;
installing the portal application within the secure work profile; and
retrieving and applying the state information for the portal application 
7. 	(Currently Amended) The method of claim 5, wherein installing the second instance of the target application comprises installing the second instance within the secure container of the user device and applying the state information saved at [[the]] a storage location of the user device.
8. 	(Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for improved application rollback on a user device, the stages comprising:
storing, by a portal application executing on the user device, state information for each of a plurality of applications managed by a management server, wherein the portal application provides a graphical user interface (GUI) with icons associated with the plurality of applications, and provides access to the plurality of applications based on user input selecting an icon associated with one of the plurality of applications, and wherein the state information for each of the plurality of applications includes a health status report hash;
sending the state information from the portal application to the management server;
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications;
removing a first instance of the target application from the user device;
installing a second instance of the target application on the user device as specified by the rollback command; and
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.
10.	(Currently Amended) The non-transitory, computer-readable medium of claim 9, wherein the health status report comprises at least one of: an indication that a first application of the plurality of applications is syncing properly, an indication of network connectivity of the first application, a crash report for the first application, error logging, and an indication of whether the first application can receive notifications. 
13.	(Currently Amended) The non-transitory, computer-readable medium of claim 12, wherein the portal application migrates by: 
saving the state information to a storage location of the user device, wherein the state information includes state information for the portal application;
creating a secure work profile on the user device;
installing the portal application within the secure work profile; and
retrieving and applying the state information for the portal application 
14.	(Currently Amended) The non-transitory, computer-readable medium of claim 12, wherein installing the second instance of the target application comprises installing the second instance within the secure container of the user device and applying the state information saved at [[the]] a storage location of the user device.
17.	(Currently Amended) The system of claim 16, wherein the health status report comprises at least one of: an indication that a first application of the plurality of applications is syncing properly, an indication of network connectivity of the first application, a crash report for the first application, error logging, and an indication of whether the first application can receive notifications. 
20.	(Currently Amended) The system of claim 19, wherein the portal application migrates by: 
saving the state information to a storage location of the user device, wherein the state information includes state information for the portal application;
creating a secure work profile on the user device;
installing the portal application within the secure work profile; and
retrieving and applying the state information for the portal application 

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“storing, by a portal application executing on the user device, state information for each of a plurality of applications managed by a management server, wherein the portal application provides a graphical user interface (GUI) with icons associated with the plurality of applications, and provides access to the plurality of applications based on user input selecting an icon associated with one of the plurality of applications, and wherein the state information for each of the plurality of applications includes a health status report hash;
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications;
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“storing, by a portal application executing on the user device, state information for each of a plurality of applications managed by a management server, wherein the portal application provides a graphical user interface (GUI) with icons associated with the plurality of applications, and provides access to the plurality of applications based on user input selecting an icon associated with one of the plurality of applications, and wherein the state information for each of the plurality of applications includes a health status report hash;
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications;
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“storing, by a portal application executing on the user device, state information for each of a plurality of applications managed by a management server, wherein the portal application provides a graphical user interface (GUI) with icons associated with the plurality of applications, and provides access to the plurality of applications based on user input selecting an icon associated with one of the plurality of applications, and wherein the state information for each of the plurality of applications includes a health status report hash;
receiving a rollback command at the portal application from the management server, the rollback command instructing the portal application to rollback a target application of the plurality of applications;
providing, by the portal application to the second instance of the target application, at least some of the state information from the first instance of the target application, wherein the target application uses the state information to implement at least one configuration.”
as recited in independent claim 15.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194